Electronically Filed
                                                      Supreme Court
                                                      SCWC-29623
                                                      01-DEC-2011
                                                      01:25 PM
                            NO. SCWC-29623


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                 vs.


          BEN BALDADO, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 29623; CR. NO. 06-1-196K)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

         (By: Recktenwald, C.J. Nakayama, and Duffy, JJ.

    and Acoba, J., dissenting, with whom McKenna, J., joins)


          Petitioner/Defendant-Appellant’s application for writ


of certiorari filed on October 24, 2011, is hereby rejected.


          DATED:   Honolulu, Hawai'i, December 1, 2011.

Vaughan S. Winborne Jr.            /s/ Mark E. Recktenwald

for petitioner/defendant­
appellant on the                   /s/ Paula A. Nakayama

application

                                   /s/ James E. Duffy, Jr.

Linda L. Walton, Deputy

Prosecuting Attorney,

for respondent/plaintiff

appellee on the response